DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on August 18, 2022 in response to the Non-Final Office Action dated May 27, 2022.

Claims 1-20 are presented for prosecution and are allowed.

Allowable Subject Matter
4.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concept of integrating and provisioning cloud services (see Palmeri et al. 20060031225 and Kampas et al. 9235442).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “obtaining, by the service provisioning system, a service-specific provisioning descriptor (SSPD) associated with the service, wherein the SSPD and the service have a one-to-one relationship; dynamically generating, by the service provisioning system utilizing the SSPD associated with the service, a service provisioning interface (SPI); receiving, by the service provisioning system through the SPI generated utilizing the SSPD associated with the service, service-specific provisioning data for configuring the service provided by the backend system for a client system, wherein the service provided by the backend system has not been provisioned for the client system;  generating, by the service provisioning system using the service-specific provisioning data received through the SPI, a data card for configuring the service provided by the backend system for the client system, wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system,” as recited in independent claim 1, with similar limitations recited in independent claims 8, and 15, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 8, and 15 are therefore allowed. All dependent claims are also allowed due to their respective dependence on allowable independent claims 1, 8, and 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194